Abatement Order filed June 2, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00126-CV
                                  ____________

CINDY MICHELLE JOHNSON, NICOLE MICHELLE LEE AND VICKIE
    JOHNSON ROBINSON AKA VICKIE MARIE JOHNSON, Appellants

                                        V.

                         FALLON CARLIN, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-00062

                           ABATEMENT ORDER

      Notice was filed on May 14, 2016 that appellant, Cindy Johnson, is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on April 4, 2016, Johnson
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Eastern District of Texas under case number 16-40603. A bankruptcy
suspends the appeal from the date when the bankruptcy petition is filed until the
appellate court reinstates the appeal in accordance with federal law. Tex. R. App. P.
8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM